Citation Nr: 0335568	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  94-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for pheochromocytoma 
with hypertension, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from May 1975 to August 
1977.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 1993 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board most recently remanded this case to 
the RO in September 2001.


REMAND

The Board concludes that this case must again be remanded to 
ensure compliance with the Board's remand instructions of 
September 2001.

In its September 2001 remand, the Board instructed the RO to 
schedule the appellant for VA compensation examinations to 
evaluate his service-connected pheochromocytoma and peptic 
ulcer disease disabilities.  As a result of this remand, a VA 
stomach examination was conducted in December 2001 and a VA 
endocrine examination was conducted in November 2002.  
However, certain diagnostic tests ordered by the examiners in 
connection with these VA examinations were not accomplished, 
and it appears that in each case, the indicated tests were 
required to fully address the degree of disability for each 
condition.  Moreover, although the RO found the appellant to 
be primarily at fault for the reason why these tests could 
not be completed, the Board finds that he should be given 
another opportunity to appear for these tests.

The report of the December 2001 VA stomach examination 
indicated that the examiner had recommended an upper 
endoscopy (to document whether there was any evidence of 
active ulcer disease) and a computerized tomography (CT) scan 
of the abdomen (to rule out any other etiology for his 
abdominal pain).  The upper endoscopy was completed and the 
examiner filed an addendum report addressing the findings of 
this test in December 2001.  But in a second addendum report 
dated in January 2002, the examiner indicated that the 
appellant had apparently cancelled his CT-scan, which had 
been scheduled on January 16, 2002.  However, of record is a 
note the appellant wrote to the scheduling authority on 
January 7, 2002, indicating that he had tried by telephone to 
request re-scheduling of his January 16th CT-scan (he 
apparently desired to have this appointment follow his 
endocrine evaluations scheduled in February 2002).  He 
further indicated in a Statement in Support of Claim that he 
had not been provided any pre-test medical instructions for 
this CT-scan.

The report of the November 2002 VA endocrine examination 
indicated that the examiner had ordered an open MRI (magnetic 
resonance imaging) study of the pelvis (with and without 
contrast) and of the abdomen, and it appears this study was 
ordered to rule out the presence of a pheochromocytoma 
neoplasm.  An addendum to this examination report prepared by 
the examiner in December 2002 indicated that the appellant 
had refused to go though with the open MRI, and as a result, 
the examiner stated, "[t]his makes it impossible to give 
definite opinion on this case."  In an effort to resolve 
this problem, the record shows that another attempt was made 
to schedule the appellant for the requested open MRI in April 
2003, but he cancelled for a second time by telephone.  
However, approximately one week later, on May 4, 2003, the 
appellant apparently had a change of heart and wrote a note 
to the RO's Veterans Service Center Manager requesting that 
he be scheduled for the open MRI, but at the Metroplex in 
Killen, Texas (it is unclear why he specified a location, but 
the record shows he lives a considerable distance - over 100 
miles - from the VA facility where the above-mentioned 
examinations were conducted).  He also requested the 
scheduling of a "123 MIBG," which the record shows is 
another type of diagnostic test used to rule out the presence 
of a pheochromocytoma neoplasm, but as this test was 
evidently not deemed necessary by the VA endocrine examiner, 
it will not be scheduled.

In light of these facts, the Board believes the appellant 
should be given another opportunity to have the requested 
diagnostic tests be scheduled and conducted, at the nearest 
possible medical facility to his residence.  And in the event 
he does appear for these tests, the results should then be 
sent back to the VA examiners cited above for preparation of 
addendum reports.

The Board is of course aware that this appeal has been 
pending for a long time, but as was previously noted in the 
September 2001 remand, the U. S. Court of Appeals for 
Veterans Claims has held that remand instructions to the RO 
in an appealed case are neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  As it appears 
the appellant is now receptive to the fact that the open MRI 
and CT-scan of the abdomen are necessary for a proper 
adjudication of his case, the Board believes he should be 
given another opportunity to have these tests done, which in 
turn would ensure full compliance with the Board's prior 
remand instructions.  As noted above, it appears that the 
location of the testing facility may be an issue with the 
appellant, so all reasonable steps should be taken to have 
any scheduled test be completed at the nearest possible 
facility to the appellant's home.

Further, with respect to the Board's prior remand 
instructions regarding compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), which in this case was 
accomplished via a letter sent by the RO the appellant in 
November 2001, the Board notes that more recent judicial 
precedent has addressed the notification requirements of the 
VCAA.  Specifically, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (the PVA case), the U. S. Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The U. S. Court of Appeals for 
Veterans Claims made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found in the PVA case that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Therefore, since this case is being remanded for additional 
development, the Agency of Original Jurisdiction must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  VBA must schedule the appellant for 
an open MRI of the pelvis and abdomen as 
well as a CT-scan of the abdomen, as 
ordered by the VA stomach and endocrine 
examinations cited above.  All reasonable 
efforts should be made to schedule these 
tests at medical facility(ies) closest to 
the appellant's place of residence.  The 
reports of any completed tests should 
then be forwarded to the VA examiners who 
ordered each test for interpretation and 
preparation of addendum reports.

3.  Thereafter, VBA must readjudicate the 
issues on appeal, with consideration of 
all additional evidence and argument 
received since issuance of the June 2003 
supplemental statement of the case, and, 
as noted above, after ensuring that all 
duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


